Title: Orderly Book, 29 October 1758
From: Washington, George
To: 



[29 October 1758]

Loyal Hannon Sunday Octr 29th 1758
Parole Bristol
G. O.
Field Officer for to morrow—Majr Jameson.
Adjutant for to morrow the Highlanders.
When the Second Alarm Guns are fired the Troops Incamped without the Intrenchmt are to Strike their Tents &

March to their posts in the Intrenchment, the Americans & Highlandrs By the Brigade and the Troops upon the Hill by the Battery Gate, the Sentries are to Challge three times before they fire and if any of the Guards or Picquits discover any of the Enemy they are Immediately to fire a Musquet and send a Report to the Commanding Officer.
No Hunter shall fire within two Miles of the Camp—the Field Officer of the day is to ask the orders of the Commanding Officer Every Day at 12 OClock.
Colo. Boquet The Commanding Officer of each Corps to meet him at his House at 12 OClock to day.
Divine Service this afternoon at 3 OClock if the Weather Permits.
The Effects of Several Officers of the first Virginia Regiment, which were lost with Major Grant to be Sold to morrow at ten OClock at the Battery within the Intrencht.
A Return to be givin in this Afternoon by the Commanding Officers of each Company of the Non Commissd Officers in their Companies Specifyg their Names time of Serving in that Capacity and by whom appointed also a return of those whom they Can venture to recommend for the Vacancies In their Companies. the Commandg Officers of each Company is this day to visit all the Tents of his Company examining particularly into the Manner of the Mens lying & to appt the best methods to keep them from the Cold.
The Qr Master is to see that Good & Substantial Ditches are made to Carry off all the water from the Tents and an Officer of a Company is every day to examine into the Mens lodging and visit their Sick in the Hospittal.
